FARMER, Judge.
Plaintiffs appeal a series of final summary judgments in favor of all defendants in their two count legal malpractice action filed against attorneys, Thomas A. Thomas, Frank Thomas, and their firm, Thomas A. Thomas •& Associates, P.A., as well as attorney George L. Moxon. We reverse.
The summary judgment as to all claims against Thomas A. Thomas was entered well over a year before this appeal was taken. According to rule 9.110(k), Florida Rules of Appellate Procedure, “[i]f. a partial final judgment totally disposes of an entire case as to any party, it must be appealed within thirty days of rendition.” We therefore lack jurisdiction to review this particular summary judgment because of the failure to appeal the judgment within 30 days of rendition.
As to the summary judgments against the remaining defendants, we conclude that plaintiffs’ affidavit in opposition to the motions demonstrates the existence of material factual issues. We therefore reverse these summary judgments, and remand with instructions to allow plaintiffs to present evidence in support of their claims against the remaining defendants.
REVERSED AND REMANDED WITH DIRECTIONS.
ANSTEAD and POLEN, JJ., concur.